Citation Nr: 0805113	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-33 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 50 percent disability rating.  
The veteran perfected a timely appeal of the rating assigned.  

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in October 2005.  He requested a hearing before a Decision 
Review Officer (DRO).  The record indicates that, in lieu of 
a formal hearing, the veteran accepted an informal conference 
with the DRO in April 2006.  

In a statement in support of claim (VA Form 21-4138), dated 
in April 2006, the veteran raised the issues of entitlement 
to service connection for a skin condition and entitlement to 
a total disability rating based on individual 
unemployability.  Those issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues not yet 
adjudicated by the RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
evidence currently on record is insufficient for the purpose 
of ascertaining the severity of the veteran's headache 
disability.  

The veteran is seeking a rating in excess of 50 percent for 
PTSD.  The Board has determined that additional development 
is necessary prior to completion of its appellate review of 
the claim for the following reasons.  

The Board notes that the veteran's most recent comprehensive 
psychiatric examination for compensation and pension purposes 
was conducted in May 2006.  The veteran was diagnosed with 
PTSD, chronic and moderate; and mood disorder due to 
rheumatoid arthritis; a Global Assessment of Function (GAF) 
score of 46 was assigned.  The examiner stated that the 
veteran reported symptoms which met the DSM-IV criteria for 
PTSD, mood disorder due to rheumatoid arthritis.  The 
examiner also noted that the veteran's symptoms included no 
longer having any friends due to his irritability, anger, and 
unwillingness to deal with other people's problems.  

In a supplemental statement of the case (SSOC), issued in 
June 2006, the RO noted that, in addition to PTSD, the VA 
examiner also diagnosed a mood disorder to rheumatoid 
arthritis which is not service-connected; the RO also noted 
that the mood disorder was also reflected in the GAF score.  
As such, it was concluded that the PTSD was not only 
moderately disabling.  

However, the Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  In this regard, the Board notes that the medical 
evidence reflects some confusion as to the extent of 
disability the veteran manifests due to his PTSD, alone.  
Thus, the current status of the PTSD is uncertain, and a 
follow-up examination is indicated.  For this reason, the 
case must be remanded for a medical opinion which 
differentiates between service-connected and non-service 
connected pathology, to the extent possible.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service- 
connected PTSD.  The claims folder should 
be made available to the examiner.  The 
examiner should describe all findings in 
detail.  If it is not possible to 
differentiate between impairment 
resulting from PTSD and impairment 
resulting from any other non-service- 
connected disorder, the examiner should 
state this in the report.  The examiner 
should assign a numerical code under the 
GAF scale.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  A complete rationale 
should be provided for any opinion 
expressed.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

3.  The AOJ is at liberty to issue any 
additional VCAA notification that is 
deemed necessary.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case. The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



